In re: Joint Petition of Johnny B. Turner, plaintiff and appellant, The Town of Boyce and United States Fidelity and Guaranty Co., defendants and appellees applying for certiorari, or writ of review, to the Court of Appeal, Third Circuit, Parish of Rapides. 339 So.2d 917.
Writ granted. Case remanded to district court. This writ grant is solely to facilitate entry of a compromise settlement (to be approved in the district court.) The application otherwise to remain on our docket until, following compromise, the parties move to dismiss same.